NOTICE OF ALLOWANCE
Election/Restrictions
Claims 1, 2, 4, 6-8, 10, 12-18 and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Paul. K. Judd on July 23, 2021.

The application has been amended as follows: 
In Claim 6, on line 1, “claim 5” has been changed to “claim 4”.
In Claim 22, on line 8, “water,” has been inserted after “consisting of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Fitz (US2014/0272364) discloses a self-healing protective coating for a metal substrate comprising a coating base and dispersed therein, a corrosion inhibiting composition comprising a plurality of carriers or microcapsules containing film-forming compounds and corrosion inhibitors in the same or different carrier/microcapsule, wherein any mechanical damage or corrosive damage to the coating can cause the microcapsules to rupture or otherwise fail so that a repair or protective substance is released and deployed into or onto the damaged area of the coating, such as the exposed surface of a metal substrate; and although Fitz discloses that the coating base includes an organic matrix such as a polymerizable epoxy resin and that the carriers or microcapsules that may include an organic corrosion inhibitor dissolved or dispersed in a hydrophilic or hydrophobic substance such as a carrier solvent are dispersed therein, Fitz does not teach or fairly suggest that the self-healing protective coating composition consists of a) the plurality of carriers/microcapsules, b) the organic corrosion inhibitor that is lawsone, c) a carrier solvent consisting of or that is an alkyl acetate, and d) the polymerizable epoxy matrix, wherein the corrosion inhibitor, i.e. lawsone, and the carrier solvent, i.e. alkyl acetate, are both disposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 26, 2021